Case 7:19-mj-08585-UA Document1 Filed 09/12/19 Page 1 of 4

a | 4 a
Approved: Ss a“

DAVID R. FELON
Assistant United States Attorney

Before: THE HONORABLE JUDITH CC, McCARTHY
' United States Magistrate Judge
Southern District of New York

—-- eee ee - 5 ore HH Amag 8585

UNITED STATES OF AMERICA ; COMPLAINT
- Vv. - : Violations of
18 U.S.C. §§ 922 (g) (1)
KASSEM HARRIS, > and 2

a/k/a “Kaseem Harris,”
COUNTY OF OFFENSE:

Defendant. WESTCHESTER

SOUTHERN DISTRICT OF NEW YORK, s8s.:

Mark J. Vere, being duly sworn, deposes and says that he
is a Special Agent with the Federal Bureau of Investigation
(“FBI”), and charges as follows:

COUNT ONE

1. On or about September 12, 2019, in the Southern
District of New York, KASSEM HARRIS, a/k/a “Kaseem Harris,” the
defendant, knowing that he had previously been convicted in a court
of a crime punishable by imprisonment for a term exceeding one
year, knowingly and intentionally did possess, in and affecting
commerce, ammunition, to wit: five bullets (the “Ammunition”),
which were loaded in an H&R Arms Company H&R 922 firearm (the “H&R
922"); the Ammunition having been previously shipped and
transported in interstate and foreign commerce.

(Title 18, United States Code, Sections 922(g)(1} and 2.)

The bases for my knowledge and for the foregoing charge
are, in part, as follows:

2. T am a Special Agent with the FBI, and I have been
personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigation of this matter, my conversations with law

 
Case 7:19-mj-08585-UA Document1 Filed 09/12/19 Page 2 of 4

2

enforcement agents, as well as my examination of reports and
records. Because this affidavit is being submitted for the limited
purpose of establishing probable cause, it does not include all
the facts that I have learned during the course of my
investigation. Where the contents of documents and the actions,
statements and conversations of others are reported herein, they
are reported in substance and in part.

3. On or about September 12, 2019, I reviewed
biographical information and a photograph of KASSEM HARRIS, a/k/a
“Kaseem Harris,” the defendant, in a database Maintained by law
enforcement. This database lists four addresses for HARRIS, with
the first of these addresses listed as 238 South 3rd Avenue 5 in
Mt. Vernon, New York (the “Residence”).

4, Based on my communications with a United States
Probation Officer (“Officer-1”) and Officer-1’s September 12, 2019
search of the Residence, I know that:

a. KASSEM HARRIS, a/k/a “Kaseem Harris,” the
defendant, is on supervised release and being
supervised by the United States Probation Office.

b. The United States Probation Office’s records
indicate that HARRIS resides at the Residence.

Cc. On or about September 12, 2019 at approximately
6:05 a.m., Officer-l and another United States
Probation Officer (“Officer-2”) conducted a search
of the Residence.

da. Officer-1 and Officer-2 knocked on a bedroom door
in the rear of the Residence and entered the bedroom
{the “Bedroom”).

e. Officer-1 and Officer-2 observed HARRIS sleeping on
a mattress in the Bedroom. No other individuals
were present in the Bedroom.

f. Officer-1 and Officer-2 identified themselves and
asked HARRIS for his name. HARRTS replied
"Kassem." HARRIS was then moved into the hallway
and advised that he was being detained with a search
to be conducted pursuant to his supervised release
search conditions.

 

 
Case 7:19-mj-08585-UA Document1 Filed 09/12/19 Page 3 of 4

3
g. HARRIS stated that the Bedroom was his sister’s but
said that his belongings were in the Bedroom, as
well as in the closet in the hallway.

h. Officer-1 searched a black backpack that was
hanging on a closest door in the Bedroom where
HARRIS was found. A search of this backpack

produced the H&R 922. An analysis of this firearm
showed that it was loaded with the Ammunition.

5, On or about September 12, 2019, after Officer-l
recovered the H&R 922 and the Ammunition, along with a detective
in the Port Chester Police Department (“Detective-1i"), I

interviewed KASSEM HARRIS, a/k/a “Kaseem Harris,” the defendant.
At the outset of the interview, I informed HARRIS of his Miranda
rights. HARRIS waived his rights and agreed to speak to law
enforcement. During the interview, HARRIS stated the foliowing,
in substance and in part:

a. He possessed the recovered firearm and the
Ammunition.
b. He purchased the recovered firearm approximately

three weeks ago for protection.

@. As part of my investigation of this matter, I have
been informed by an agent (“Agent-1”) of the United States Bureau
of Alcohol, Tobacco and Firearms (“ATF”), which has data on the
manufacturing of ammunition and firearms, that the Ammunition
discovered in the H&R 922 was not manufactured in the State of New
York.

7, I have observed a photograph of the H&éR 922 and, on
the barrel of the H&R 922, it says “WORCESTER, MA.”

8. I have reviewed criminal history records pertaining
to KASSEM HARRIS, a/k/a “Kaseem Harris,” the defendant, and learned
that HARRIS was convicted on or about February 27, 2015, in the
United States District Court for the Southern District of New York,
of interference with commerce by threat or violence, in violation
of Title 18 United States Code Section 1951, which is a felony
punishable by imprisonment for more than one year. Based on my
review of the criminal history records, I am aware that HARRIS was
sentenced, on or about June 5, 2015, to three years’ imprisonment
and a three year term of supervised release, which inciudes a
condition that HARRIS shall not possess a firearm or ammunition.

 

 
Case 7:19-mj-08585-UA Document1 Filed 09/12/19 Page 4 of 4

4
WHEREFORE, deponent respectfully requests that KASSEM
HARRIS, a/k/a “Kaseem Harris,” the defendant, be imprisoned or
bailed, as the case may be.

 

 

 

Special Agent
Federal Bureau of Investigation

 

Sworn to before me this
12th day of September, 2019

c "eitentie: SFR é o ‘4 F} . Lita /} 4
THE HONORABLE JUDITH C. McCARTHY
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
